Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/19/2021. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 04/19/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process that can be practicably performed in the human mind without significantly more, and therefore an abstract idea. The claim recites “A method, comprising: confirming, by a transport, at least one component of the transport is not one or more of an original component and an authorized component;” which could reasonably be done in the human mind. For example, a human could evaluate a vehicle and determine that a component is not an authorized or original component. Under step 2A, prong 2 the claim does not include additional elements that are sufficient enough to amount the abstract idea into a practical application, because for example the recitation of “by the transport” is merely applies the abstract idea with a generic element that links the abstract idea to a particular technological environment, see MPEP, 2106.05(f) & 2106.05(e). Further under step 2A, prong 2 “and limiting, by the transport, functionality of the transport based on the confirming, when an operator of the transport is not associated with the transport.” is directed to insignificant extra solution activity, data outputting. For example, outputting a limit of functionality as determined as a result of performing the abstract idea, and lacking any recitation or structure to incorporate the limit as a specific control step, see MPEP 2106.05(g).
Under step 2B, the claim does not include additional elements that are sufficient enough to amount to significantly more than the judicial exception because for example “by the transport” again is merely applying and generically linking the abstract idea to a particular technological environment, MPEP, 2106.05(f) & 2106.05(e), and does not impose any other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. For example, nothing outside of the mere recitation of “by the transport” prevents a human from evaluating a vehicle component to see if it has been replaced and limiting some function of the vehicle such as reciting a limiting speed. Further, the recitation of “and limiting, by the transport, functionality of the transport based on the confirming, when an operator of the transport is not associated with the transport.”  would still be directed to insignificant extra solution activity data outputting under step 2B, as the mere output of a limit of vehicle functionality without specific control of the vehicle, requires no more than ordinary skill in the art, and therefore is directed to well understood, routine, and conventional activity in the art, see MPEP 2106.05(g) “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”. Accordingly, the claim is not patent eligible.
Claims 2-7 are also rejected under 35 USC 101 by virtue of their dependency on claim 1.
Claims 2-6 do not recite additional elements that integrate the judicial exception into a practical application, because the claims are merely include steps to apply the abstract idea with generically recited components. For example, performing the confirming and detecting with generically recited vehicle “components” as recited in claim 2, determining that an operator is not qualified and further limiting the vehicle operation “by the transport” as recited in claim 3, increasing a limit on vehicle functions in proportion to a time delta as recited in claim 4, defining a maximum vehicle speed according to a road speed limit as recited in claim 5, and limiting functionality of a vehicle component on the basis of performance delta as recited in claim 6, each merely serves to further define the steps of the mental process, applying steps of a mental process and data outputting with generically recited components such as “by a transport” or “a first component” or “a second component”. For example, nothing outside of the mere recitation of “by the transport” prevents a human from evaluating a vehicle component to see if it has been replaced. Further, the mere recitation of some limiting function of the vehicle, such as reciting a limiting speed, defines the data output as a result of performing the mental process, however again lacks a specific element reciting how the limit is applied or integrated as a specific control step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 7 does not recite additional elements that integrate the judicial exception into a practical application, because the claim is directed to insignificant extra solution activity, and data outputting steps. Claim 6 is additionally directed to data gathering. For example, outputting the data determined as a result of performing the abstract idea via a communication system, merely designates methods to communicate a status of a vehicle component authentication, and does not perform any further functions. Further, performing a test of a vehicle component to determine a performance delta between the component and an authorized component as claimed in claim 6, is merely directed to determining the data used to perform the abstract idea. Data gathering and data outputting as claimed are well-understood, routine and conventional activity known in the art. While the data is gathered and output, it is not transformed or used to implement a specific control step, see MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 8-14 and 15-20 are rejected under 35 U.S.C. 101 under similar rationale as claims 1-7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 8, 10-11, 15, & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapin (U.S. Publication No. 2020/0108795).
Regarding claim 1
Chapin discloses “A method, comprising: confirming, by a transport, at least one component of the transport is not one or more of an original component and an authorized component;” (See Chapin [0104] & Fig. 6A, Char. 604, disclosing an authentication process for authenticating a key in a vehicle. A key is a vehicle component, see Fig. 2J of applicant’s disclosure.).
Chapin discloses “and limiting, by the transport, functionality of the transport based on the confirming, when an operator of the transport is not associated with the transport.” (See Chapin [0106] disclosing setting a vehicle mode on the basis of the authentication process, the modes may set restriction criteria or limit vehicle operations. The vehicle mode may be based upon both the authentication data and a user profile, see [0104].).
Regarding claim 3
Chapin discloses “The method of claim 1 comprising determining, by the transport, that the operator is not qualified to operate the transport at a full functionality,” (See Chapin [0104] disclosing setting a vehicle mode on the basis of an authenticated a user profile. The vehicle mode may be a restricted mode. Also see for example, [0075] disclosing a supervised mode for a user profile with temporary access, not authorized and therefore not qualified to operate the vehicle at full functionality.).
Chapin discloses “wherein the limiting comprises reducing the functionality of the transport to a level for which the operator is qualified.” (See Chapin [0071] & [0075] disclosing limiting vehicle operation, such as a vehicle speed, for a vehicle operating in a restricted mode, the restricted mode based upon a user with temporary access.).
Regarding claim 4
Chapin discloses “The method of claim 1, wherein the limiting is increased proportionally to a time delta between the confirming and a time of the non-association of the operator.” (See Chapin Claim 25 disclosing setting a delay timing when a vehicle mode directs an operator to cease operation, the vehicle mode being set based upon a user profile and authentication data, see [0104]. Once the period expires, the period being after confirming the user profile and authentication data while the “non-associated” operator continues operation, the vehicle speed may be further reduced for example.).
Regarding claim 8
Chapin discloses “A transport comprising at least one processor and at least one operatively associated memory, wherein the at least one processor is programmed to: confirm at least one component of the transport is not one or more of an original component and an authorized component;” (See Chapin [0104] & Fig. 6A, Char. 604, disclosing an authentication process for authenticating a key in a vehicle. A key is a vehicle component, see Fig. 2J of applicant’s disclosure.).
Chapin discloses “and limit functionality of the transport based on the confirmation, when an operator of the transport is not associated with the transport.” (See Chapin [0106] disclosing setting a vehicle mode on the basis of the authentication process, the modes may set restriction criteria or limit vehicle operations. The vehicle mode may be based upon both the authentication data and a user profile, see [0104].).
Regarding claim 10
Chapin discloses “The transport of claim 8 wherein the at least one processor is programmed to: determine that the operator is not qualified to operate the transport at a full functionality;” (See Chapin [0104] disclosing setting a vehicle mode on the basis of an authenticated a user profile. The vehicle mode may be a restricted mode. Also see for example, [0075] disclosing a supervised mode for a user profile with temporary access, not authorized and therefore not qualified to operate the vehicle at full functionality.).
Chapin discloses “and reduce the functionality of the transport to a level for which the operator is qualified.” (See Chapin [0071] & [0075] disclosing limiting vehicle operation, such as a vehicle speed, for a vehicle operating in a restricted mode, the restricted mode based upon a user with temporary access.).
Regarding claim 11
Chapin discloses “The transport of claim 8, wherein the limited functionality is increased proportionally to a time delta between the confirmation and a time of the non-association of the operator.” (See Chapin Claim 25 disclosing setting a delay timing when a vehicle mode directs an operator to cease operation, the vehicle mode being set based upon a user profile and authentication data, see [0104]. Once the period expires, the period being after confirming the user profile and authentication data while the “non-associated” operator continues operation, the vehicle speed may be further reduced for example.).
Regarding claim 15
Chapin discloses “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: confirming, by a transport, at least one component of the transport is not one or more of an original component and an authorized component;” (See Chapin [0104] & Fig. 6A, Char. 604, disclosing an authentication process for authenticating a key in a vehicle. A key is a vehicle component, see Fig. 2J of applicant’s disclosure.).
Chapin discloses “and limiting, by the transport, functionality of the transport based on the confirming, when an operator of the transport is not associated with the transport.” (See Chapin [0106] disclosing setting a vehicle mode on the basis of the authentication process, the modes may set restriction criteria or limit vehicle operations. The vehicle mode may be based upon both the authentication data and a user profile, see [0104].).
Regarding claim 17
Chapin discloses “The non-transitory computer readable medium of claim 15 comprising instructions, that when read by the processor, cause the processor to perform determining, by the transport, that the operator is not qualified to operate the transport at a full functionality,” (See Chapin [0104] disclosing setting a vehicle mode on the basis of an authenticated a user profile. The vehicle mode may be a restricted mode. Also see for example, [0075] disclosing a supervised mode for a user profile with temporary access, not authorized and therefore not qualified to operate the vehicle at full functionality.).
Chapin discloses “wherein the limiting comprises reducing the functionality of the transport to a level for which the operator is qualified.” (See Chapin [0071] & [0075] disclosing limiting vehicle operation, such as a vehicle speed, for a vehicle operating in a restricted mode, the restricted mode based upon a user with temporary access.).
Regarding claim 18
Chapin discloses “The non-transitory computer readable medium of claim 15, wherein the limiting is increased proportionally to a time delta between the confirming and a time of the non-association of the operator.” (See Chapin Claim 25 disclosing setting a delay timing when a vehicle mode directs an operator to cease operation, the vehicle mode being set based upon a user profile and authentication data, see [0104]. Once the period expires, the period being after confirming the user profile and authentication data while the “non-associated” operator continues operation, the vehicle speed may be further reduced for example.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapin (U.S. Publication No. 2020/0108795) in view of Maiwand et. al. (U.S. Publication No. 2018/0009416).
Regarding claim 2
Chapin discloses “The method of claim 1, wherein the transport comprises a first component configured to communicate with a second component of the transport,” (See Chapin Fig. 1, Char. 102 Vehicle system. The vehicle system may communicate with for example an electronic key, see [0102].).
Chapin discloses all of the elements of claim 2 except “wherein the confirming comprises detecting by the first component that the second component has been replaced”, & “and detecting that a replacement second component is not one or more of an original component and an authorized component.”.
Maiwand discloses “wherein the confirming comprises detecting by the first component that the second component has been replaced” (See Maiwand Abstract, and Fig. 12, Char. 1208 disclosing detecting if a new device is attempting to access a vehicle.).
Maiwand discloses “and detecting that a replacement second component is not one or more of an original component and an authorized component.” (See Maiwand Abstract and Fig. 12, Char. 1210, disclosing detecting if a new device is authorized to access a vehicle.).
Chapin and Maiwand are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Maiwand to teach detecting of a new or replacement component and detecting if the replaced component is an authorized component. Doing so provides a known method in the art for detecting changes of vehicle components to enhance security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication and access restriction.
Regarding claim 9
Chapin discloses “The transport of claim 8, wherein the transport comprises a first component configured to: communicate with a second component of the transport;” (See Chapin Fig. 1, Char. 102 Vehicle system. The vehicle system may communicate with for example an electronic key, see [0102].).
Chapin discloses all of the elements of claim 9 except “detect that the second component has been replaced;”, & “and detect that a replacement second component is not one or more of an original component and an authorized component.”.
Maiwand discloses “detect that the second component has been replaced;” (See Maiwand Abstract, The vehicle system may communicate with for example an electronic key, see [0102].).
Maiwand discloses “and detect that a replacement second component is not one or more of an original component and an authorized component.” (See Maiwand Abstract and Fig. 12, Char. 1210, disclosing detecting if a new device is authorized to access a vehicle.).
Chapin and Maiwand are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Maiwand to teach detecting of a new or replacement component and detecting if the replaced component is an authorized component. Doing so provides a known method in the art for detecting changes of vehicle components to enhance security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication and access restriction.
Regarding claim 16
Chapin discloses “The non-transitory computer readable medium of claim 15, wherein the transport comprises a first component configured to communicate with a second component of the transport,” (See Chapin Fig. 1, Char. 102 Vehicle system. The vehicle system may communicate with for example an electronic key, see [0102].).
Chapin discloses all of the elements of claim `16 except “wherein the confirming comprises detecting by the first component that the second component has been replaced”, & “and detecting that a replacement second component is not one or more of an original component and an authorized component.”.
Maiwand discloses “wherein the confirming comprises detecting by the first component that the second component has been replaced” (See Maiwand Abstract, The vehicle system may communicate with for example an electronic key, see [0102].).
Maiwand discloses “and detecting that a replacement second component is not one or more of an original component and an authorized component.” (See Maiwand Abstract and Fig. 12, Char. 1210, disclosing detecting if a new device is authorized to access a vehicle.).
Chapin and Maiwand are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Maiwand to teach detecting of a new or replacement component and detecting if the replaced component is an authorized component. Doing so provides a known method in the art for detecting changes of vehicle components to enhance security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication and access restriction.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapin (U.S. Publication No. 2020/0108795) in view of Rivard et. al. (U.S. Publication No. 2021/0001810).
Regarding claim 5
Chapin discloses “wherein the maximum speed is lowered as a time increases with the non-association of the operator.” (See Chapin Claim 25 disclosing setting a delay timing when a vehicle mode directs an operator to cease operation, the vehicle mode being set based upon a user profile and authentication data, see [0104]. Once the period expires, the period being after confirming the user profile and authentication data while the “non-associated” operator continues operation, the vehicle speed may be further reduced.).
Chapin discloses all of the elements of claim 5 except “The method of claim 1, wherein the limiting comprises a maximum speed of the transport limited to a percentage of a road speed limit,”.
Rivard discloses “The method of claim 1, wherein the limiting comprises a maximum speed of the transport limited to a percentage of a road speed limit,” (See Rivard [0068], disclosing limited operational privileges for control of vehicle, including limiting a vehicle speed to a “fraction” of a road speed limit. A fraction, for example ½, is a percentage 50%.).
Chapin and Rivard are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Rivard to teach limiting a vehicle speed to a percentage of a limit for a road segment. Doing so provides a known method in the art for enhancing vehicle safety and security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication and access restriction.
Regarding claim 12
Chapin discloses “wherein the maximum speed is lowered as a time increases with the non-association of the operator.” (See Chapin Claim 25 disclosing setting a delay timing when a vehicle mode directs an operator to cease operation, the vehicle mode being set based upon a user profile and authentication data, see [0104]. Once the period expires, the period being after confirming the user profile and authentication data while the “non-associated” operator continues operation, the vehicle speed may be further reduced.).
Chapin discloses all of the elements of claim 12 except “The transport of claim 8, wherein the limited functionality comprises a maximum speed of the transport limited to a percentage of a road speed limit,”.
Rivard discloses “The transport of claim 8, wherein the limited functionality comprises a maximum speed of the transport limited to a percentage of a road speed limit,” (See Rivard [0068], disclosing limited operational privileges for control of vehicle, including limiting a vehicle speed to a “fraction” of a road speed limit. A fraction, for example ½, is a percentage 50%.).
Chapin and Rivard are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Rivard to teach limiting a vehicle speed to a percentage of a limit for a road segment. Doing so provides a known method in the art for enhancing vehicle safety and security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication and access restriction.
Regarding claim 19
Chapin discloses “wherein the maximum speed is lowered as a time increases with the non-association of the operator.” (See Chapin Claim 25 disclosing setting a delay timing when a vehicle mode directs an operator to cease operation, the vehicle mode being set based upon a user profile and authentication data, see [0104]. Once the period expires, the period being after confirming the user profile and authentication data while the “non-associated” operator continues operation, the vehicle speed may be further reduced.).
Chapin discloses all of the elements of claim `19 except “The non-transitory computer readable medium of claim 15, wherein the limiting comprises a maximum speed of the transport limited to a percentage of a road speed limit,”.
Rivard discloses “The non-transitory computer readable medium of claim 15, wherein the limiting comprises a maximum speed of the transport limited to a percentage of a road speed limit,” (See Rivard [0068], disclosing limited operational privileges for control of vehicle, including limiting a vehicle speed to a “fraction” of a road speed limit. A fraction, for example ½, is a percentage 50%.).
Chapin and Rivard are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Rivard to teach limiting a vehicle speed to a percentage of a limit for a road segment. Doing so provides a known method in the art for enhancing vehicle safety and security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication and access restriction.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapin (U.S. Publication No. 2020/0108795) in view of Van Wiemeersch et. al. (U.S. Patent No. 8,558,678 B2) in further view of Chen et. al. (U.S. Patent No. 8,798,852 B1).
Regarding claim 6
Chapin discloses all of the elements of the claim 1 and further discloses all of the elements of the claimed invention except “The method of claim 1 comprising: testing a performance of the at least one component during operation of the transport and comparing the performance of the at least one component to a performance of the one or more of an original component and an authorized component;”, “determining a performance delta based on the testing;”, & “and limiting the functionality of the transport based on the performance delta.”.
Van Wiemeersch discloses “The method of claim 1 comprising: testing a performance of the at least one component during operation of the transport and comparing the performance of the at least one component to a performance of the one or more of an original component and an authorized component;” (See Van Wiemeersch Abstract, disclosing receiving vehicle component condition data, indicating the current condition of vehicle components, Col. 6, L. 10-13. The current condition data is compared with historical condition data.).
Van Wiemeersch discloses “determining a performance delta based on the testing;” (See Van Wiemeersch Abstract and Fig. 4, Char. 403, disclosing comparing current condition data of a vehicle component with historical condition data to determine if there is an inconsistency.).
Chen discloses “and limiting the functionality of the transport based on the performance delta.” (See Chen Fig. 6, Char. 606-610, disclosing comparing authentication data received from a vehicle component with defined criteria to determine if a component is authenticated. Based on the difference, operation of at least one vehicular system may be inhibited. The authentication data is based upon a performance criterion for components compared with authenticated components, see Col 5, L. 19-25).
Chapin, Van Wiemeersch, and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Van Wiemeersch and Chen to teach limiting the functionality of vehicle systems according to a deviation of an expected component performance. Doing so provides a known method in the art for enhancing vehicle safety and security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication.
Regarding claim 13
Chapin discloses all of the elements of the claim 8 and further discloses all of the elements of the claimed invention except “The transport of claim 8 wherein the at least one processor is programmed to: test a performance of the at least one component while the transport is operated and compare the performance of the at least one component to a performance of the one or more of an original component and an authorized component;”, “determine a performance delta based on the test;”, & “and limit the functionality of the transport based on the performance delta.”.
Van Wiemeersch discloses “The transport of claim 8 wherein the at least one processor is programmed to: test a performance of the at least one component while the transport is operated and compare the performance of the at least one component to a performance of the one or more of an original component and an authorized component;” (See Van Wiemeersch Abstract, disclosing receiving vehicle component condition data, indicating the current condition of vehicle components, Col. 6, L. 10-13. The current condition data is compared with historical condition data.).
Van Wiemeersch discloses “determine a performance delta based on the test;” (See Van Wiemeersch Abstract and Fig. 4, Char. 403, disclosing comparing current condition data of a vehicle component with historical condition data to determine if there is an inconsistency.).
Chen discloses “and limit the functionality of the transport based on the performance delta.” (See Chen Fig. 6, Char. 606-610, disclosing comparing authentication data received from a vehicle component with defined criteria to determine if a component is authenticated. Based on the difference, operation of at least one vehicular system may be inhibited. The authentication data is based upon a performance criterion for components compared with authenticated components, see Col 5, L. 19-25).
Chapin, Van Wiemeersch, and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Van Wiemeersch and Chen to teach limiting the functionality of vehicle systems according to a deviation of an expected component performance. Doing so provides a known method in the art for enhancing vehicle safety and security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication.
Regarding claim 20
Chapin discloses all of the elements of the claim 15 and further discloses all of the elements of the claimed invention except “The non-transitory computer readable medium of claim 15 comprising instructions, that when read by the processor, cause the processor to perform: testing a performance of the at least one component during operation of the transport and comparing the performance of the at least one component to a performance of the one or more of an original component and an authorized component;”, “determining a performance delta based on the testing;”, & “and limiting the functionality of the transport based on the performance delta.”.
Van Wiemeersch discloses “The non-transitory computer readable medium of claim 15 comprising instructions, that when read by the processor, cause the processor to perform: testing a performance of the at least one component during operation of the transport and comparing the performance of the at least one component to a performance of the one or more of an original component and an authorized component;” (See Van Wiemeersch Abstract, disclosing receiving vehicle component condition data, indicating the current condition of vehicle components, Col. 6, L. 10-13. The current condition data is compared with historical condition data.).
Van Wiemeersch discloses “determining a performance delta based on the testing;” (See Van Wiemeersch Abstract and Fig. 4, Char. 403, disclosing comparing current condition data of a vehicle component with historical condition data to determine if there is an inconsistency.).
Chen discloses “and limiting the functionality of the transport based on the performance delta.” (See Chen Fig. 6, Char. 606-610, disclosing comparing authentication data received from a vehicle component with defined criteria to determine if a component is authenticated. Based on the difference, operation of at least one vehicular system may be inhibited. The authentication data is based upon a performance criterion for components compared with authenticated components, see Col 5, L. 19-25).
Chapin, Van Wiemeersch, and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Van Wiemeersch and Chen to teach limiting the functionality of vehicle systems according to a deviation of an expected component performance. Doing so provides a known method in the art for enhancing vehicle safety and security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chapin (U.S. Publication No. 2020/0108795) in view of Chen et. al. (U.S. Patent No. 8,798,852 B1).
Regarding claim 7
Chapin discloses all of the elements of the claim 1 and further discloses all of the elements of the claimed invention except “The method of claim 1, comprising communicating by the transport to the operator a performance delta between the at least one component and the one or more of an original component and an authorized component.”.
Chen discloses “The method of claim 1, comprising communicating by the transport to the operator a performance delta between the at least one component and the one or more of an original component and an authorized component.” (See Chen Fig. 7. Char. 704, disclosing alerting a user of an unsuitable vehicle component data.).
Chapin and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Chen to teach communicating to a user, the status of a vehicle component/system in response to detecting an unauthorized component. Doing so provides a known method in the art for enhancing vehicle safety and security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication, by communications with a user.
Regarding claim 14
Chapin discloses all of the elements of the claim 8 and further discloses all of the elements of the claimed invention except “The transport of claim 8, wherein the transport is configured to communicate to the operator a performance delta between the at least one component and the one or more of an original component and an authorized component.”.
Chen discloses “The transport of claim 8, wherein the transport is configured to communicate to the operator a performance delta between the at least one component and the one or more of an original component and an authorized component.” (See Chen Fig. 7. Char. 704, disclosing alerting a user of an unsuitable vehicle component data.). 
Chapin and Chen are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin to incorporate the teachings of Chen to teach communicating to a user, the status of a vehicle component/system in response to detecting an unauthorized component. Doing so provides a known method in the art for enhancing vehicle safety and security, advantageously provided to improve the safety and efficiency of a transport and the environment of a transport through known methods of component authentication, by communications with a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker (U.S. Patent No. 6,157,317 A) discloses a secure communication and control system for monitoring, recording, reporting and/or restricting unauthorized use of vehicle, with a paging system for sending a notification of an unauthorized use of a vehicle and a control system that may bring the vehicle to a stop/terminate use of the vehicle when an unauthorized use is detected, see claim 1. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664